Filed 2/26/21 P. v. Sanders CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




    THE PEOPLE,                                                                                C083382

                    Plaintiff and Respondent,                                     (Super. Ct. No. CM043507)

           v.

    KEVIN LAMONT SANDERS,

                    Defendant and Appellant.




         Defendant Kevin Lamont Sanders appeals the imposition of a $39 theft fine under
Penal Code section 1202.5.1 He contends the fine was unauthorized as it is punitive and
could not be imposed following his Harvey2 waiver. The People agree the fine was




1  Undesignated statutory references are to the Penal Code in effect at the time of the
alleged offense.
2   People v. Harvey (1979) 25 Cal.3d 754, 758 (Harvey).

                                                             1
unauthorized, but for a different reason, the People argue the statute requires the
defendant be convicted of an enumerated theft offense and defendant was not. We agree
with the People and will strike the fine. In all other respects, the judgment is affirmed.
                 FACTUAL AND PROCEDURAL BACKGROUND
       Defendant was charged with possession of methamphetamine in jail (§ 4573.6,
subd. (a)) and it was further alleged defendant had served two prior prison terms (§ 667.5,
subd. (b)) and had a prior strike conviction (§§ 667, subd. (d), 1170.12, subd. (b)).
Defendant pleaded no contest to possessing methamphetamine in jail. The trial court
suspended imposition of sentence, placed defendant on five years’ formal probation, and
granted him drug court.
       A few months later, the probation department filed a petition to violate
defendant’s probation, alleging defendant (1) failed to report for drug testing; (2) moved
residences without informing his probation officer; and (3) failed to submit papers to his
behavioral health counselor as directed by his probation officer. Shortly thereafter, a
complaint in a new case, case No. 16CM0447, charged defendant with misdemeanor
petty theft. (§§ 484, 488, 490.5.)
       Defendant admitted the probation violation allegation that he failed to report for
drug testing. The remaining allegations in the petition and the petty theft complaint were
dismissed with Harvey waivers. The trial court denied reinstatement on probation and
sentenced defendant to the upper term of four years in state prison on the
methamphetamine charge. The trial court imposed various fines and fees, including a
fine under section 1202.5, “as it applies to the case that was dismissed with a Harvey
waiver, 16CM00447.”
                                      DISCUSSION
       Defendant contends the $39 fine ($10 theft fine plus penalty assessments) imposed
pursuant to section 1202.5 was improper. We must agree.



                                              2
       Section 1202.5 authorizes a $10 fine for local crime prevention programs where a
defendant is convicted of enumerated theft-related offenses. (People v. Clark (1992)
7 Cal.App.4th 1041, 1048, fn. 2.) Specifically, section 1202.5, subdivision (a) provides
in material part: “In any case in which a defendant is convicted of any of the offenses
enumerated in Section 211, 215, 459, 470, 484, 487, 488, or 594, the court shall order the
defendant to pay a fine of ten dollars ($10) in addition to any other penalty or fine
imposed.” Defendant was not convicted of any enumerated offenses.
       “A Harvey waiver permits the sentencing court to consider the facts underlying
dismissed counts and enhancements when determining the appropriate disposition for the
offense or offenses of which the defendant stands convicted.” (People v. Munoz (2007)
155 Cal.App.4th 160, 167.) However, a Harvey waiver is not “tantamount to a guilty
plea to the dismissed or uncharged crimes” and it does not constitute a conviction for
those offenses. (People v. Myers (1984) 157 Cal.App.3d 1162, 1168.) The statute
requires conviction of enumerated offenses. Defendant was not convicted of any of those
offenses. Accordingly, the theft fine is unauthorized.




                                           *****




                                              3
                                      DISPOSITION
       The judgment is modified to strike the fine imposed pursuant to Penal Code
section 1202.5. In all other respects, the judgment is affirmed. The trial court is directed
to prepare an amended abstract of judgment and to forward a certified copy to the
Department of Corrections and Rehabilitation.



                                                     /s/
                                                  MURRAY, J.



We concur:



    /s/
BLEASE, Acting P. J.



    /s/
HOCH, J.




                                             4